                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

DOUGLAS D. HENSON, JR.,                                                                      PLAINTIFF
ADC #108327

v.                                     4:19CV00128-BRW-JTK

DAVID NORWOOD, et al.                                                                    DEFENDANTS

                                                ORDER

        The Court finds that the interests of justice would be best served by transferring this case

to the United States District Court for the Western District of Arkansas. Venue would be proper

in the Western District, as Defendants are located there and the events complained of allegedly

occurred there. See 28 U.S.C. ' 1406(a).1

        The Clerk of the Court is directed to immediately TRANSFER PLAINTIFF=S ENTIRE

CASE FILE to the Western District of Arkansas, El Dorado Division, United States Courthouse,

101 South Jackson Ave., Room 205, El Dorado, AR 71730-6133.

        IT IS SO ORDERED this 4th day of March, 2019.



                                                 /s/ Billy Roy Wilson ______________
                                                 UNITED STATES DISTRICT JUDGE




        1

AThe district court of a district in which is filed a case laying venue in the wrong division or
district shall dismiss, or if it be in the interest of justice, transfer such case to any district or
division in which it could have been brought.@ Id.
